Citation Nr: 9924631	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for hearing loss of the 
left ear. 

5.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.

6.  Entitlement to special monthly pension because of the 
need of regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of Portland, Oregon, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to service connection for PTSD, and 
entitlement to service connection for a lumbar spine 
disability will be addressed in the remand section at the end 
of this decision. 


FINDINGS OF FACT

1.  The service medical records are negative for hearing loss 
of the left ear, and current medical records do not 
demonstrate the existence of hearing loss within the meaning 
of VA regulations. 

2.  The veteran was assigned to an artillery unit during 
active service and claims to have had tinnitus due to 
acoustic trauma in service; current medical records contain a 
diagnosis of tinnitus, and the veteran has testified that 
tinnitus has been present since active service.  

3.  The hearing acuity of the right ear is at level I. 

4.  Entitlement to nonservice connected pension benefits was 
established in a February 1999 rating decision.

5.  The veteran is not blind or nearly blind, does not have a 
single disability evaluated as 100 percent disabling, does 
not live in a nursing home, is not bedridden, confined to his 
house or unable to attends to his most basic needs. 


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hearing loss of the left ear is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Tinnitus was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  

3.  The criteria for a compensable evaluation for hearing 
loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Code 6800 
(1998); 64 FR 25202, May 11, 1999, to be codified at 
38 C.F.R. §§ 4.85, 4.86.

4.  The criteria for special monthly pension because of need 
of aid and attendance or being housebound have not been met.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

A review of the service medical records shows that the 
veteran had normal hearing on a medical examination conducted 
upon entrance into active service.  Hearing loss of the right 
ear was demonstrated at the March 1970 discharge examination.  
However, the left ear had auditory thresholds of 5, 0, 0, and 
5 decibels at the frequencies of 500, 1000, 2000, and 4000 
Hertz, respectively.  Tinnitus was not noted. 

The post service medical records show that the veteran 
underwent a VA audiological evaluation in April 1996.  He 
reported the progressive onset of hearing loss in both ears 
from 1968, with a positive history of excessive noise 
exposure during active service.  The left ear had auditory 
thresholds of 25, 15, 15, 15, and 30 decibels at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The 
speech recognition score for the left ear was 96 percent.  
The examiner stated that the hearing results for the left ear 
were not considered to be the veteran's best hearing.  

The veteran also reported the presence of tinnitus at the 
April 1996 VA examination.  The date and circumstance of the 
onset was unknown.  It was reported to be bilateral, but 
worse in the left ear.  The tinnitus was periodic, and 
occurred once or twice a week.  The veteran described it as a 
ringing sound, and rated the loudness and pitch as a four on 
a scale of one to ten.  

The veteran appeared at a hearing before a hearing officer at 
the RO in April 1997.  He testified that he experienced 
hearing problems and tinnitus during active service, and that 
he attributed this disability to exposure to artillery 
gunfire.  He did not use hearing protection around the guns.  
He said that he had been treated for hearing loss and 
tinnitus about two years after discharge from service, but 
that these records were unavailable.  His tinnitus was 
attributed to the concussion for the artillery, and he was 
told it would improve by itself.  The veteran noted that he 
had been exposed to noise from heavy machinery at some of the 
jobs he had held after discharge from service.  See 
Transcript. 

Hearing Loss

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for hearing loss of the left ear.  The service 
medical records show that the veteran had normal hearing of 
the left ear at discharge from service.  The April 1996 VA 
examination did not demonstrate hearing loss of the left ear 
within the meaning of 38 C.F.R. § 3.385.  Therefore, as there 
is no evidence of a hearing loss during service, and no 
evidence of a current hearing loss within the meaning of 
applicable regulations, the veteran's claim for entitlement 
to service connection for hearing loss of the left ear is not 
well grounded.  

Tinnitus

The Board notes that the veteran has presented evidence of a 
well grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a), in that it is plausible that his currently 
diagnosed tinnitus originated in service.

A review of the veteran's service personnel records shows 
that he was assigned to artillery units during much of his 
period of service, including his service in Vietnam.  Service 
connection has been granted for hearing loss of the right 
ear. 

The veteran reported bilateral tinnitus at the April 1996 VA 
examination.  He testified at the April 1997 hearing that his 
tinnitus began during service when he was exposed to 
artillery fire without the benefit of hearing protection.  
The Board finds the appellant's testimony in this regard to 
be quite plausible.

The Board's review of the evidence permits the conclusion 
that the veteran's tinnitus cannot satisfactorily be 
dissociated from his period of service which documents 
probable exposure to acoustic trauma with his service in an 
artillery unit.  It is the judgment of the Board that the 
record supports a grant of entitlement to service connection 
for tinnitus under the facts and circumstances of this case.  
All reasonable doubt has been resolved in favor of the 
veteran in reaching this decision.  38 U.S.C.A. § 5107.  

II. Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation for hearing loss of the right ear is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA has changed the regulations pertaining to the 
evaluation of hearing loss since the arrival of the veteran's 
appeal at the Board.  These changes became effective June 10, 
1999. 

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
The pertinent regulations do not contain any substantive 
changes that affect this particular case.  The frequencies 
used for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of hearing 
impairment and the disability evaluation of each level of 
hearing impairment have not been changed.  The veteran has 
already been afforded the hearing tests required by the new 
regulations, and these were used by the RO in the evaluation 
of his claim.  Similarly, the veteran's nonservice connected 
hearing loss of the left ear was treated as normal in his 
evaluation by the RO, as is required by the new regulations.  
Therefore, the Board is able to evaluate this claim under the 
new regulations without prejudice to the veteran, and will 
proceed with consideration of the appeal.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  64 FR 25202, May 11, 1999, to be codified at 38 C.F.R. 
§ 4.85.  

At the April 1996 VA audiological evaluation, the right ear 
had auditory thresholds of 35, 30, 25, and 35 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The average 
threshold was 31 decibels.  Speech recognition using the 
Maryland CNC word list was 100 percent.  

The Board finds that entitlement to a compensable evaluation 
for hearing loss of the right ear is not merited under either 
the old or new regulations.  As the Board noted earlier, 
where a veteran has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss is to be 
considered normal for the purpose of computing the service-
connected disability rating, unless the veteran is totally 
deaf in both ears.  The Board has considered the veteran's 
testimony at the April 1997 hearing that his hearing loss has 
increased.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The April 1996 VA 
examination shows that the veteran has an average pure tone 
threshold of 31 decibels for the left ear, with 100 percent 
speech discrimination.  The only possible interpretation of 
this examination under both the old and new regulations is 
that the veteran's hearing loss of the right ear is at level 
I, and that, therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Code 6100 (1998); 64 FR 25202, 
May 11, 1999, to be codified at 38 C.F.R. § 4.85.  The Board 
has also considered the provisions of 64 FR 25202, May 11, 
1999, to be codified at 38 C.F.R. § 4.85(g) and 38 C.F.R. 
§ 4.86, but the results of the April 1996 VA examination 
clearly show that these provisions are not applicable in this 
case.  

III. Special Monthly Pension

The record indicates that entitlement to nonservice connected 
pension on an extraschedular basis was established in a 
February 1999 rating decision.  The veteran contends that he 
is entitled to additional payments of special monthly pension 
due to the need for aid and attendance, or for being 
housebound.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance, or by reason of being housebound.  
38 U.S.C.A. § 1521(d)(e); 38 C.F.R. § 3.351(a)(1).  The 
veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in Sec. 3.352(a).  38 C.F.R. § 3.351(c).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C. 1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under Sec. 4.17 of this chapter) the veteran: 
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) Is ``permanently housebound'' by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement  will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment  of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily  environment.  
``Bedridden'' will be a proper basis for the determination.  
For the purpose of this paragraph ``bedridden'' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. 
§ 3.352(a).  

The February 1999 rating decision which established 
entitlement to nonservice connected pension noted that 
service connection was in effect for hearing loss of the left 
ear, with a zero percent evaluation.  The veteran's 
nonservice connected disabilities included PTSD, evaluated as 
30 percent disabling; degenerative joint disease of the 
lumbar spine, history of carpal tunnel syndrome of the left, 
status post release with residual median nerve neuropathy, 
history of carpal tunnel syndrome of the right, status post 
release with residual median nerve neuropathy, trochanteric 
bursitis of the left hip, and early degenerative joint 
disease of the cervical spine, each evaluated as 10 percent 
disabling; and tinnitus, lumbosacral strain, and hearing loss 
of the left ear, each evaluated as zero percent disabling.  
The veteran's combined evaluation for all disabilities was 60 
percent disabling.  

The veteran was afforded a VA orthopedic examination in April 
1996.  He was well developed, well nourished, and in no 
apparent distress.  He walked with a normal gait.  The motor 
examination was normal.  

The veteran underwent a VA social and industrial survey in 
August 1996.  He was born in August 1948.  The veteran was 
homeless, and was residing at a halfway house.  He had been 
living alone in his trailer until he lost his lease.  The 
survey did not find that the veteran had difficulty dressing 
or undressing, keeping himself clean, feeding himself, or 
attending to the needs of nature.  

The veteran described his disabilities at the April 1997 
hearing.  He noted that his carpal tunnel syndrome prevented 
him from working for more than four to six hours.  He did not 
state that he was blind, that he was confined to his home, or 
that he had difficulty dressing or undressing, keeping 
himself clean, feeding himself, or attending to the needs of 
nature.  See Transcript. 

The Board finds that the criteria for special monthly pension 
have not been met.  While the veteran believes that he is 
entitled to this benefit, he has not made any specific 
contentions and the record does not reflect that he is 
confined to his home, or that he needs assistance throughout 
the course of the day.  The veteran is not blind, and he does 
not have the level of visual impairment outlined in 38 C.F.R. 
§ 3.351(c).  He is living in a halfway home, but this is due 
to having lost the lease on his home, and not due to physical 
or mental impairment.  He does not have a single disability 
evaluated as 100 percent disabling.  There is no evidence to 
show that the veteran is substantially confined to his 
premises.  Finally, there is absolutely no evidence to 
suggest that the veteran has difficulty dressing or 
undressing, keeping himself clean, feeding himself, attending 
to the needs of nature, or is otherwise in need of aid and 
attendance.  Therefore, as the requirements of 38 C.F.R. 
§ 3.351 have not been met, entitlement to special monthly 
pension is not warranted.  


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied. 

Entitlement to service connection for tinnitus is granted. 

Entitlement to a compensable evaluation for hearing loss of 
the right ear is denied. 
Entitlement to special monthly pension because of need of aid 
and attendance or being housebound is denied. 


REMAND

The veteran contends that he has developed PTSD as a result 
of active service.  He states that he was exposed to numerous 
stressors while serving in Vietnam.  Furthermore, the veteran 
contends that he has developed a lumbar spine disability due 
to active service.  He argues that he initially injured his 
lumbar spine while carrying ammunition for his artillery 
battery.  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for PTSD.  He has submitted diagnoses of PTSD from 
examinations dated April 1996 and August 1996, and his 
examiners reached their conclusions on the basis of the 
stressors provided by the veteran.  Moreau v. Brown, 9 Vet. 
App. 389, 393 (1996).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The veteran's claimed stressors are based on 
his experiences during contact with the enemy.  However, his 
service personnel records do not contain evidence that 
demonstrates the veteran was engaged in combat.  

The Board notes the RO has requested that the veteran provide 
details concerning his claimed stressors so that attempts 
could be made to confirm that the alleged events actually 
occurred.  The veteran provided some information, but the RO 
did not believe he included enough detail to allow an attempt 
to confirm the occurrence of the claimed stressors.  However, 
the record shows that the veteran was in Vietnam from June 
27, 1968, to June 13, 1969, and that he was assigned to the 
6th Battalion, 15th Artillery as a Switchboard Helper and 
Field Wireman.  He has provided a list of numerous stressors 
at the August 1996 VA PTSD examination, the August 1996 VA 
Social and Industrial survey, in a January 1997 PTSD 
questionnaire, and at the April 1997 hearing.  While the 
veteran claims that some of his stressors occurred while on 
temporary assignments with other units while acting as the 
radioman for forward artillery observers, and the RO notes 
that there is no evidence of these assignments, some of his 
stressors are alleged to have happened with the unit to which 
the veteran was assigned.  Therefore, the Board believes that 
an attempt to verify the veteran's stressors must be made.  

In addition, the veteran testified at the April 1997 hearing 
that he received treatment for his low back disability at a 
VA facility in Portland, Oregon, within two years of 
discharge from active service.  He states that an X-ray study 
of his back was conducted at that time.  A review of the 
evidence indicates that these records are not contained in 
the claims folder.  Therefore, the Board believes that an 
attempt to obtain these records should be made prior to 
reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to the veteran's claim.  38 U.S.C.A. 
§ 5107.  This includes obtaining all relevant records.  
Therefore, these issues are remanded to the RO for the 
following action: 

1.  The RO should again request from the 
veteran that he provide any additional 
details regarding the stressors to which 
he alleges he was exposed in service.  
These details should include dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their full 
names, ranks, units of assignment or any 
other identifying detail.  It should be 
stressed to him that such details are 
vitally necessary to obtain supportive 
evidence of the stressful events, and he 
must be asked to be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  Finally, the 
veteran should be requested to submit 
copies of any citations he received as 
part of his awards and decorations.  

2.  With any additional information that 
may be obtained, the RO should review the 
file and prepare a summary of all the 
claimed stressors based on review of all 
pertinent documents, to include the April 
1996 private examination report, the 
August 1996 VA examination report, the 
August 1996 VA Social and Industrial 
survey, the January 1997 PTSD 
questionnaire, and the transcript of the 
April 1997 hearing.  This summary, and 
all associated documents, should be sent 
to the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors.  In particular, they 
should be asked to provide any 
information concerning the 6th Battalion, 
15th Artillery that would tend to show 
whether or not this unit was exposed to 
combat.  Any information concerning the 
duties of a Switchboard Helper and Field 
Wireman either in general or with this 
unit and whether or not they were 
assigned to other units on a temporary 
basis should also be requested.  

3.  The RO should contact the VA medical 
facilities in Portland, Oregon, and 
request all medical records pertaining to 
the treatment of the veteran's lumbar 
spine disability from 1970 to the 
present.  These records should then be 
associated with the claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals







